t c memo united_states tax_court andrew j and marilyn welch petitioners v commissioner of internal revenue respondent docket no filed date douglas m edwards for petitioners rodney j bartlett for respondent memorandum findings_of_fact and opinion swift judge relating to federal_income_tax deficiencies that respondent determined against petitioners respondent determined against petitioners additions to tax for and as follows additions to tax_year sec_6653 a sec_6653 a sec_6653 a sec_6661 s60 ---- --- --- ---- dollar_figure dollar_figure ---- kkk --- based upon a claimed investment_tax_credit carryback from x percent of interest due on dollar_figure x percent of interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue after concessions the remaining issue for decision is whether petitioners are liable for the above additions to tax for negligence under sec_6653 a and a for and findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in las vegas nevada hereinafter references to petitioner in the singular are to andrew j welch during the years in issue petitioner was a successful orthopedic surgeon practicing in las vegas nevada during and petitioner’s medical practice was particularly successful petitioner earned from his orthopedic practice dollar_figure in and dollar_figure in in the late summer or early fall of petitioner’s medical partner introduced petitioner to gary sheets sheets an aggressive tax_shelter promoter from salt lake city utah who had induced a number of physicians practicing in the las vegas area to purchase interests in tax-sheltered limited_partnerships in late and in petitioners purchased interests in a number of tax-sheltered limited_partnerships that were being promoted by sheets on the basis of those investments on petitioners’ and joint federal_income_tax returns petitioners claimed large paper tax losses that offset significantly the reported income from petitioner’s medical practice the particular investment that is relevant to the negligence additions to tax at issue herein is blythe jojoba ii research ltd blythe ii a jojoba research_and_development partnership promoted by sheets in connection with their decision to invest in blythe ii petitioners obtained from sheets a prospectus describing blythe ii and containing the typical risk caveats associated with tax-sheltered limited_partnership investments of the early 1980s the prospectus alerted petitioners as of to the lack of an established market for jojoba to the lack of processing facilities for jojoba to the high degree of risk associated with investments in the partnership and to the fact that investors - should not invest unless they could afford the total loss of their investment the prospectus contained five pages of warnings of material tax risks associated with investments in blythe ii and the prospectus urged investors to consult a tax adviser as well as independent counsel in spite of the risks identified in the prospectus petitioners did not consult in any diligent way with an independent professional tax or legal adviser petitioner spoke over the telephone with w larry swecker swecker his tax accountant with relatives and with friends swecker made nothing more than a cursory review of the blythe ii prospectus and the tax law petitioners did not make any meaningful study of the proposed investment petitioners never visited the blythe ii jojoba farm before making an investment decision even though petitioners acknowledged visiting on a number of occasions the locale in which the farm was located in spite of the many risks and warnings in december of petitioners invested dollar_figure in cash in blythe ii and petitioners signed a dollar_figure promissory note associated therewith - - in and petitioners paid a total of only dollar_figure and dollar_figure respectively in estimated and withheld federal income taxes on petitioners’ jointly filed federal_income_tax returns for and petitioners reported dollar_figure and dollar_figure in income from petitioner’s medical practice and petitioners claimed net losses of dollar_figure and dollar_figure respectively relating to petitioners’ various tax-sheltered partnership investments including losses relating to blythe ii of dollar_figure and dollar_figure respectively for those years on audit respondent disallowed the claimed losses relating to petitioners’ investment in blythe ii william g kellen the tax_matters_partner of blythe ii initiated a proceeding under the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 and signed a stipulation to be bound by the decision entered in utah jojoba i research v commissioner tcmemo_1998_6 utah i as a result of the final resolution of utah i wherein claimed sec_174 research and experimental expenses and losses similar to those claimed by blythe ii were disallowed the tax deficiencies relating to petitioners’ investment in blythe ii are conceded by petitioners opinion under sec_6653 a and a an addition_to_tax is imposed on the portion of an underpayment_of_tax attributable to a taxpayer’s negligence equal to percent of the underpayment plu sec_50 percent of the interest due thereon under sec_6601 negligence is generally described as the failure to use due care or to do what a reasonable and ordinarily prudent person would do under the circumstances 925_f2d_348 9th cir affg t cc 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir good_faith reliance on the advice of a tax professional may indicate that a taxpayer was not negligent allen v commissioner supra pincite 857_f2d_1383 9th cir affg tcmemo_1987_217 reliance on the advice of a tax professional may not be reasonable where the professional had no firsthand knowledge of the proposed investment and where the professional only made a cursory review of the proposed investment 82_f3d_918 9th cir affg tcmemo_1994_217 collins v commissioner supra pincite - the court_of_appeals for the ninth circuit has stated that whether a taxpayer is to be treated as negligent under sec_6653 a and a may be affected by the legitimacy of the underlying investment sacks v commissioner supra pincite respondent’s determination of the negligence addition_to_tax is presumptively correct and the burden is on the taxpayer to prove that the taxpayer’s underpayment_of_tax was not due to negligence allen v commissioner supra pincite laverne v commissioner supra pincite on the facts of this case we conclude that petitioners did not exercise due care and were negligent in making an investment in blythe ii petitioners did not adequately consider the risks associated with an investment in blythe ii petitioners did not inspect the land which was to be used by the partnership petitioners did not confer with experts in any credible manner with regard to the investment the review of the investment by petitioners’ tax accountant was so superficial as to be worthless aspects of petitioner’s testimony are suspect dates are missing from documents third parties who purportedly advised petitioner did not testify the lack of legitimacy of the underlying activity relating to the blythe ii partnership is indicated by our opinion in utah i supra the test case and by our opinions in christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 and nilsen v commissioner tcmemo_2001_ in each of which we upheld negligence additions to tax relating to investments in blythe ii no credible_evidence in this case provides any legitimacy to petitioners’ investment in the blythe ii partnership in light of the above for each year in issue petitioners are liable for the negligence addition_to_tax under sec_6653 a and a to reflect the foregoing decision will be entered for respondent
